Citation Nr: 9928273	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder 
claimed as torticollis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1992, the RO 
denied the claim of entitlement to service connection for a 
neck injury.  In August 1998, the RO denied the claim of 
entitlement to service connection for PTSD.  The veteran has 
perfected appeals with respect to both denials of service 
connection.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a neck 
disorder claimed as torticollis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a neck disorder 
claimed as torticollis is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a neck disorder claimed as torticollis.  

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any neck 
injuries or disorders during the veteran's period of active 
duty.  The veteran was treated for damage to his teeth while 
on active duty.  The cause of the damage to the teeth was not 
reported.  

The transcript of a February 1993 RO hearing has been 
associated with the claims file.  The veteran reported that 
he was filing a claim for difficulty in controlling his head 
and neck.  He stated that the disorder had been present for 
many years.  It was the veteran's opinion that the 
difficulties with his neck began during active duty.  He 
reported that he was attacked by six men while on active 
duty.  He was knocked to the ground and struck with hands, 
feet and knives.  He stated that his teeth were knocked out 
during the assault.  He was hospitalized for 2 or three days 
in an infirmary.  He reported that the disorder was first 
noted approximately 91/2 years after discharge when he was 
turned down for a job after failing a physical examination.  
A doctor allegedly had informed the veteran that the neck 
disorder was the result of either Parkinson's disease or 
trauma resulting from anxiety.  

VA outpatient treatment records have been associated with the 
claims file.  In August 1992, the veteran complained of an 
inability to keep his head still.  An X-ray of the cervical 
spine conducted in September 1992 was interpreted as 
revealing no evidence of trauma.  A degenerated C5-6 disc was 
noted.  A separate treatment record dated in September 1992 
included an assessment of cervical dorsal myositis.  In 
October 1992, the veteran sought treatment for neck spasms.  
He reported a 20 year history of the disorder.  The pertinent 
impressions were muscular tension and essential tremor.  

The veteran submitted several treatises pertaining to 
torticollis and dystonia.  None of the treatises referenced 
the veteran.  

Private treatment records have been associated with the 
claims file.  The records evidence complaints of neck 
problems.  On a treatment record dated in December 1993, it 
was recorded that the veteran's neck disorder began in 1968.  
The veteran opined that the disorder was the result of a 
personal attack which occurred while he was in the military.  
Assessments of cervical disc dystonia were made beginning in 
February 1994.  The veteran reported that the disorder began 
"when he was in the service at the age of 47."  No etiology 
was provided for the disorder.  On a statement dated in 
September 1996, W. E. M, D. O., reported that he had been 
treating the veteran for cervical dystonia which was also 
known as spasmodic torticollis.  The etiology of the disorder 
was unknown.  

The report of a March 1996 VA spine examination has been 
associated with the claims file.  The veteran reported that 
he had an inability to move his neck and pain in the cervical 
spine as a result of a beating he suffered in 1946.  He 
further reported that his torticollis started in 1969.  The 
examiner noted that the symptomatology the veteran reported 
was consistent with a disc disease in the neck rather than a 
classical torticollis.  The diagnosis was possible disc 
disease of the cervical spine with right sided radiculopathy 
possibly with some loss of motion.  

The transcript of an April 1996 RO hearing is of record.  The 
veteran testified that he was claiming service connection for 
torticollis.  He again alleged the injury was the result of 
an in-service personal assault.  He stated that the injury 
occurred on March 27, 1946.  Three of his teeth were knocked 
out during the assault.  He did not sustain any neck trauma 
from the assault.  He was not treated for a neck injury 
during active duty.  He first noticed something wrong with 
his neck in 1969.  The first time he consulted with a medical 
professional was in 1972.  He did not have a written opinion 
from any doctors relating torticollis to an assault during 
active duty.  

The transcript of a March 1999 RO hearing has been associated 
with the claims file.  The veteran testified that he had PTSD 
as a result of being subjected to personal assault while on 
active duty.  He described the assault in detail.  

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for a neck disorder claimed as torticollis to be 
not well-grounded.  A neck disorder was not complained of, 
diagnosed or treated during the veteran's tour of active 
duty.  


There is post-service evidence of record demonstrating the 
presence of a current neck disorder variously diagnosed as 
cervical dorsal myositis, cervical disc dystonia and 
spasmodic torticollis.  Significantly, however, is the fact 
that there is no competent evidence of record linking any of 
the neck disorders to any incident of active duty.  

The veteran testified that the neck disorder was due to an 
alleged personal assault.  The only evidence of record which 
supports the veteran's allegation is the fact that he was 
treated for damage to his teeth during active duty.  The 
cause of the damage to the teeth was not reported.  The 
veteran has testified that three of his teeth were knocked 
out during the alleged assault.  The Board finds that even if 
it concedes the veteran was subjected to a personal assault 
during active duty, there is no competent evidence of record 
linking his neck disorder to the assault.  

The treatises that the veteran submitted are not pertinent to 
his claim as they do not mention the veteran.  

The only evidence of record demonstrating that the veteran 
currently has a neck disorder as a result of active duty is 
the veteran's own allegations and testimony.  The veteran, 
however, is a lay person.  As reported above, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's assertion that he has a neck disorder as a 
result of any incident of active duty is clearly beyond his 
competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

As the veteran's claim for service connection for a neck 
disorder is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
light of the implausibility of the appellant's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a neck disorder.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


II.  Entitlement to service connection 
for PTSD.  

Factual Background

Review of the service medical records shows that the veteran 
was not treated for any mental disorders while on active 
duty.  

Review of the service personnel records shows that the 
veteran did not receive any awards or decorations indicative 
of participation in combat.  

Included in the claims file is a clinical record from D. S., 
D.O., which includes a diagnosis of PTSD and recurrent severe 
major depression, based on the veteran's having reported that 
he had been attacked while serving on active duty and 
severely beaten.  

There are several transcripts of RO hearings which have been 
associated with the claims file.  In the transcripts, the 
veteran consistently reports that he was the victim of a 
personal assault while serving on active duty.  

Criteria

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of an in-service personal 
assault.  The veteran's testimony with respect to his in-
service stressor must be accepted as true for the purpose of 
determining whether the claim is well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims file is an opinion from a medical 
professional to the effect that the veteran currently has 
PTSD which is related to his experience during service.  
This, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's testimony with respect to his in-service 
stressor must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
is a current diagnosis of PTSD based on this stressor, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a neck disorder claimed 
as torticollis, the appeal is denied.  

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).


As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (1998).  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f) (1998).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy or that the 
claimed stressor is related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the claims file includes a diagnosis of PTSD, this 
diagnosis of PTSD was based upon a reported in-service 
stressor that has not been verified, the alleged in-service 
personal assault.  Verification of the veteran's 
aforementioned reported in-service stressor is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which addresses PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations.  Cohen; YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton v. West, 12 Vet App 272 (1999).

The Board finds the RO complied with one of the development 
requirements from M21-1, Part III, 5.14(c) by sending the 
veteran a stressor development letter specifically tailored 
for personal assault cases.  The Board further finds, 
however, that the RO failed to comply with the of provisions 
in M21-1, Part III, 5.14(c) regarding behavior changes.  
Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  The RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9); Patton.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim of entitlement 
to service connection for PTSD.  After 
obtaining any necessary authorization or 
medical releases, the RO should request and 
associate with the claims file legible copies 
of the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA treatment 
records.  

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD. 

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, if the 
veteran has provided sufficiently 
detailed information to make such request 
feasible.

3.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

4.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  
Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis.  A complete rationale must 
be given for any opinion expressed and 
the foundation for all conclusions should 
be clearly set forth.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations, specifically to include M21-1, Part III, 
5.14(c).  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







